
	
		II
		112th CONGRESS
		1st Session
		S. 880
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2011
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To extend Federal recognition to the
		  Muscogee Nation of Florida.
	
	
		1.Short titleThis Act may be cited as the
			 Muscogee Nation of Florida Federal
			 Recognition Act.
		2.FindingsCongress finds that—
			(1)the Muscogee Nation of Florida is comprised
			 of lineal descendants of persons who were historically part of the Creek
			 Confederacy, which relocated from Daleville, Alabama, and other areas of
			 southern Alabama to the State of Florida between 1812 and 1887;
			(2)those Creek persons settled in the north
			 Florida panhandle in autonomous communities (referred to in the constitution of
			 the Muscogee Nation as Townships), continuing the lifestyle and
			 traditions practiced by the historic Creek Nation of Alabama and
			 Georgia;
			(3)(A)on dissolution of the Creek Confederacy,
			 the ancestors of current members of the Muscogee Nation of Florida relocated
			 and reestablished home sites, traditions, ceremonial centers, tribal government
			 (including through the traditional appointment of tribal leaders), and tribal
			 economy in rural areas of the State of Florida;
				(B)the relocation described in subparagraph
			 (A) did not prevent the Nation from—
					(i)continuing to exercise the governing powers
			 of the Nation;
					(ii)providing services to members of the
			 Nation; or
					(iii)enjoying the communal lifestyle of the
			 Nation; and
					(C)some members of the Nation remain on the
			 original home sites of their Creek ancestors;
				(4)members of the Nation—
				(A)participated in the 1814 Treaty of Fort
			 Jackson and the Apalachicola Treaty of October 11, 1832; and
				(B)were included in the Abbott-Parsons Creek
			 Census, dated 1832 and 1833;
				(5)members of the Nation have established an
			 ancestral claim to land taken from the Nation by General Andrew Jackson in the
			 aftermath of the War of 1812 pursuant to the 1814 Treaty of Fort
			 Jackson;
			(6)beginning in 1971, the Secretary of the
			 Interior distributed to members of the Nation in 3 actions per capita payments
			 for land claim settlements;
			(7)(A)in 1974, the State of Florida established
			 the Northwest Florida Creek Indian Council to manage issues relating to Creek
			 Indians in northwest Florida; and
				(B)in
			 1978, the Council held an election for representatives to the tribal government
			 known as the Florida Tribe of Eastern Creek Indians, which is
			 now known as the Muscogee Nation of Florida;
				(8)the community of Bruce in Walton County,
			 Florida, has been a governing center for the Nation for more than 150
			 years;
			(9)in the community of Bruce, the
			 Nation—
				(A)beginning in the early 1860s, used and
			 maintained the Antioch Cemetery, which remains in use by members of the Nation
			 as of the date of enactment of this Act;
				(B)between 1895 and 1947, maintained a school
			 that was attended by members of the Nation;
				(C)in 1912, established a church that is
			 recognized by the Methodist Conference as a Native American church; and
				(D)maintained a ceremonial area on Bruce Creek
			 that was attended until the late 1920s;
				(10)the ceremonial area of the Nation, as in
			 existence on the date of enactment of this Act—
				(A)is located in the community of Blountstown,
			 Florida, one of the reservations referred to in the Apalachicola Treaty of
			 October 11, 1832; and
				(B)is the site of continuing ceremonies, such
			 as Green Corn, and traditional events;
				(11)local governments have recognized the
			 community of Bruce as the center of tribal government of the Nation; and
			(12)during the 30-year period preceding the
			 date of enactment of this Act, the Nation has received Federal, State, and
			 local grants, and entered into contracts, to provide services and benefits to
			 members of the Nation.
			3.DefinitionsIn this Act:
			(1)MemberThe term member means—
				(A)an individual who is an enrolled member of
			 the Nation as of the date of enactment of this Act; and
				(B)an individual who has been placed on the
			 membership rolls of the Nation in accordance with this Act.
				(2)NationThe term Nation means the
			 Muscogee Nation of Florida (formerly known as the Florida Tribe of
			 Eastern Creek Indians).
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(4)Tribal
			 CouncilThe term Tribal
			 Council means the governing body of the Nation.
			4.Federal recognition
			(a)Recognition
				(1)In generalFederal recognition is extended to the
			 Nation.
				(2)Applicability of lawsAll laws (including regulations) of the
			 United States of general applicability to Indians or nations, Indian tribes, or
			 bands of Indians (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.))
			 that are not inconsistent with this Act shall be applicable to the Nation and
			 members.
				(b)Federal services and benefits
				(1)In generalOn and after the date of enactment of this
			 Act, the Nation and members shall be eligible for all services and benefits
			 provided by the Federal Government to federally recognized Indian tribes
			 without regard to—
					(A)the existence of a reservation for the
			 Nation; or
					(B)the location of the residence of any member
			 on or near any Indian reservation.
					(2)Service areaFor the purpose of the delivery of Federal
			 services to members, the service area of the Nation shall be considered to
			 be—
					(A)the community of Bruce in Walton County,
			 Florida; and
					(B)an area in the State of Florida in which
			 members reside that is bordered—
						(i)on the west by the Escambia River;
			 and
						(ii)on the east by the St. Marks River.
						5.Constitution and bylaws
			(a)In generalThe constitution and bylaws of the Nation
			 shall be the constitution and bylaws of the Tribal Council dated January 21,
			 2001 (including amendments), as submitted to the Secretary for approval on
			 recognition.
			(b)New constitution and bylawsOn receipt of a written request of the
			 Tribal Council, the Secretary shall hold a referendum for members for the
			 purpose of adopting a new constitution and bylaws, in accordance with section
			 16 of the Act of June 18, 1934 (25 U.S.C. 476).
			6.Tribal
			 CouncilThe Tribal
			 Council—
			(1)shall represent the Nation and members;
			 and
			(2)may—
				(A)enter into any contract, grant agreement,
			 or other agreement with any Federal department or agency;
				(B)carry out or administer such programs as
			 the Tribal Council determines to be appropriate to carry out the contracts and
			 agreements; and
				(C)designate a successor in interest pursuant
			 to a new constitution or bylaw of the Nation adopted under section 5(b).
				7.Membership rollThe membership roll of the Nation shall be
			 determined in accordance with the membership criteria established by the
			 ordinance of the Nation numbered 04–01–100 and dated February 7, 2004.
		
